Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of D.G., K.G., H.M.G.,                Appeal from the County Court at Law No.
Children                                              1 of Gregg County, Texas (Tr. Ct. No.
                                                      2014-0872-CCL1). Opinion delivered by
No. 06-15-00025-CV                                    Chief Justice Morriss, Justice Moseley and
                                                      Justice Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellants have adequately indicated their inability to pay costs of
appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 28, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk